DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a  National Stage 371 application of PCT/EP2018/078034, filed 10/15/2018, claiming earliest priority to EP 17382686.8  filed on 10/16/2017.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of claims 
	Claims 1-10 and 16-21 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 16-18  in the reply filed on Feb 15, 2022  is acknowledged.  
The traversal is on the ground(s) that CN 103784462A fails to mention, much less teach, how to solve the problem of bilastine’s low aqueous solubility.  US Patent 6197757 is said to be unrelated to the present invention as it is argued that it contains no mention of bilastine, mometasone etc. This is not found persuasive because of the new rejection recited below, where the claimed invention is found to be anticipated by English Translation of CN103784462 A.
The requirement is still deemed proper and is therefore made FINAL.
s 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention (group II), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Feb 15, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 11, 2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement

Claim Objections
Claims 5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1-4, 6-7 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the English Translation of CN103784462 A, published 5/14/2014, previously cited by the Examiner.
Claim 1 is directed to an aqueous pharmaceutical composition comprising:
a) bilastine or a pharmaceutically acceptable salt or solvate thereof,
b) mometasone or a pharmaceutically acceptable derivative thereof selected from an ester, ether and ketonide derivative,
c) a suspending agent,
d) 2-hydroxypropyl-β-cyclodextrin; wherein the pH of the aqueous pharmaceutical composition is between 3.5 and 5.5, and wherein the content of 2-hydroxypropyl- β -cyclodextrin is less than 8.5% by weight.
In terms of claim interpretation, the claim 1 limitation reciting the limitation of 2-hydroxypropyl- β -cyclodextrin of less than 8.5% by weight is broadly and reasonably interpreted as including a composition comprising 0% of 2-hydroxypropyl-beta-cyclodextrin, i.e., no amounts of 2-hydroxypropyl- β -cyclodextrin. 
Regarding claim 1 CN 462 discloses Embodiments 6 and 7, a nasal drop or nasal spray as follows:
Embodiment 6
Bilastine 0.20, mometasone furoate 0.052, glycerol 2.30, disodium edetate 0.005, polysorbate 80 0.0125, Avicel RC581 1.35, benzalkonium chloride 0.01, citric acid monohydrate compound 0.20, sodium hydrogen phosphate dodecahydrate 0.10, purified water is enough. See page 4.
Avicel RC581is a form of cellulose, i.e. a suspending agent as per claim 1.

Bilastine 0.20, mometasone furoate monohydrate 0.05173, glycerol 2.60, Avicel CL611 2.23, polysorbate 80 0.0125, benzalkonium chloride 0.01, phenylethyl alcohol 0.25,purifi ed water is enough. Each spray is sent bilastine (140mcg) and mometasone furoate (50mcg). See page 4.
Avicel CL611 is a form of cellulose, i.e. a suspending agent as per claim 1.
Regarding claim 1 and the limitation, CN 462 discloses the pH value of said preparation is adjusted to 3-7, preferably 4.5-6.5, see page 3. 
Regarding claim 2 and the limitation of bilastine of 0.2 wt% and 0.8 wt.%, CN 462 teaches bilastine of 0.20, see embodiments 6 and 7 on page 4. 
Regarding claim 3 and the limitation of mometasone furoate, CN 462 discloses mometasone furoate, see embodiments 6 and 7 on page 4.
Regarding claim 4 and the limitation of  2-hydroxypropyl- β -cyclodextrin of less than 5 wt. %, embodiments 6 and 7 of CN 462 disclose formulations without  2-hydroxypropyl- β -cyclodextrin, see page 4. 
Regarding claim 6 and the limitation of the pH is between 4.0 and 5.0, CN 462 discloses its formulations have the pH value of said preparation is adjusted to 3-7, preferably 4.5-6.5, see page 3.
Regarding claim 7 and the limitation of cellulose as a suspending agent, CN 462 discloses Avicel RC581 and Avicel CL611 as per embodiments 6 and 7, see page 4.
Regarding claim 16 and the limitation of a nasal spray device, CN 462 discloses a “conventional spraying squeeze bottle or pump” intended to administer its nasal spray, see page 2.  
Regarding claims 17-18 and the limitation of the pH is between 4.3 and 4.9 and/or 3.5 and 5.5, CN 462 discloses its formulations have the pH value of said preparation is adjusted to 3-7, preferably 4.5-6.5, see page 3. Regarding the limitation of a buffer to achieve the claimed pH ranges, CN 462 discloses citric acid monohydrate as a buffer for embodiments 6 and 7, see page 4.
Accordingly, the claimed invention is anticipated by the prior art.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629